Per Curiam,
The only subject of complaint in this case is the rejection of appellant’s claim of $4,000 for services rendered testator more than five years prior to his decease in June, 1888, and over six years before his executor’s account was filed. The bar of the statute had therefore closed on the claim before it was presented for participation in the fund for distribution. Aside from the circumstances attending the alleged indebtedness, the fact that for several years the testator stood in loco parentis to appellant, the staleness of the claim, etc., — all of which were calculated *469to render its original validity at least doubtful, — the testimony relied on by appellant was too vague and uncertain to remove the bar of the statute. The court was therefore right in concluding that if appellant ever had a valid unpaid claim against his benefactor it was barred by the statute. For reasons given by the learned auditing judge the claim was rightly excluded from participation in the fund for distribution.
Decree affirmed and appeal dismissed with costs to be paid by appellant.